Citation Nr: 0009303	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder, to include visual impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION


The veteran had active service from January 1942 to September 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a bilateral eye disorder and for bilateral 
hearing loss.  

In February 1998, the RO denied the veteran's claim for an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD).  The veteran timely appealed that 
determination.  In July 1999, the Board issued a decision 
denying the veteran an increased rating for service-connected 
PTSD.  The veteran thereafter filed a Motion for 
Reconsideration, which was received at the Board in August 
1999.  The Motion for Reconsideration was denied and notice 
of this decision was provided to the veteran in March 2000.  
As such, the issue of an increased rating for PTSD is no 
longer in appellate status and before the Board at this time.


FINDINGS OF FACT

1.  Attempts to obtain all available evidence necessary for 
an equitable disposition of the veteran's appeal have been 
made by the RO.

2.  The record contains no competent medical evidence linking 
the veteran's currently-diagnosed bilateral hearing loss with 
his military service, and the claim for service connection is 
not plausible.

3.  The record contains no competent medical evidence linking 
the veteran's bilateral eye disorder, to include visual 
impairment, with his military service, and the claim for 
service connection is not plausible.


CONCLUSIONS OF LAW

The claim for service connection for bilateral hearing loss 
is not well-grounded.    38 U.S.C.A. § 5107(a) (West 1991).

The claim for service connection for a bilateral eye 
disorder, to include visual impairment is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has bilateral 
hearing loss which originated during his military service.  
The veteran also contends that he has a bilateral eye 
disorder which originated during his military service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty.               38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it becomes manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The regulations pertaining to hearing loss provide 
that, for the purpose of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail, and there is no further 
duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been affirmed by the U.S. Court 
of Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the U.S. Court of Appeals for Veterans Claims 
(known as the U.S. Court of Veterans Appeals prior to March 
1999) (hereinafter "the Court"), which held that it would 
be error for the Board to proceed to the merits of a claim 
which is not well-grounded.  Epps v. Brown, 9 Vet. App. 341 
(1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam          78 F.3d 604 (Fed. Cir. 1996), the Court 
outlined a three-prong test to determine whether a claim is 
well-grounded.  The Court held that, in order for a claim to 
be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence 
of symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible, or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes that the 
veteran in this case has offered his own medical opinion that 
his current eye disability had its onset during service, and 
that his current hearing loss is the result of exposure to 
noise in service, but he is not competent to render such 
medical opinions as to the etiology of his hearing loss and 
eye disorder, as the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The veteran's 
mere assertion that his bilateral hearing loss and bilateral 
eye disorder had their onset in service does not make the 
claim well-grounded if there is no competent medical nexus 
evidence linking any disability in service to his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met, and whether the veteran's 
assertions are supported by the evidence of record.

Bilateral Hearing Loss

The veteran contends that he was exposed to noise in service 
which caused his hearing loss.

The veteran's records indicate that the veteran spent 
slightly less than one year in the European theater and that 
his military occupational specialty was messenger.  The 
veteran also served as a truck driver and a tank gunner.  The 
veteran was awarded the Combat Infantry Badge.  The veteran 
is also service connected for PTSD.  The pertinent law 
provides that if the veteran was engaged in combat with the 
enemy while in active service, the Secretary shall accept lay 
or other evidence as sufficient proof of service connection 
if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b) 
(West 1991).

The veteran's service medical records show that the veteran's 
hearing was normal at induction, and at discharge from 
service.  

Post service medical records show current hearing loss.  
Specifically, an October 1998 VA audiology examination 
indicates that the veteran has bilateral hearing loss.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
N/A
95
LEFT
60
60
60
70
75

In addition, a November 1998 VA hospital admission report 
shows a current diagnosis of hearing loss.  However, the 
Board notes that there is no medical evidence in the claims 
folder showing treatment for hearing loss from the time of 
the veteran's discharge from service until the 1990's.  

The Board notes that the veteran contends that his service 
medical records are incomplete.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Although it is unfortunate that all the veteran's service 
medical records may be unavailable, the Board finds that all 
reasonable efforts have been made to obtain all available 
medical records that might be pertinent to the veteran's 
claim.  However, it should be noted that the record does 
contain some of the records including the discharge medical 
examination.  The Board recognizes the VA's heightened duty 
to explain its findings and conclusions in a case where the 
service medical records are unavailable, and is satisfied 
that the RO has fulfilled its heightened obligation by 
ensuring that all relevant facts have been properly developed 
to the extent possible.  The record is devoid of any 
indication that there are other records which might be 
pertinent to the veteran's claim, and which the VA should 
attempt to obtain.  Therefore, the Board finds that no 
further development is required to assist the veteran in 
developing facts pertinent to this claim for service 
connection for bilateral hearing loss.  

In sum, the veteran's current medical records clearly show 
that he suffers from bilateral hearing loss.  However, there 
is simply no medical evidence of record showing that the 
veteran's hearing was defective in service or within 1 year 
of separation therefrom.  In fact, the veteran was discharged 
from service in 1945, and the available documented medical 
history contained in the medical records obtained variously 
dates the onset of hearing loss to the 1990's, at least 50 
years after service.  The Board recognizes that the veteran 
contends that his service medical records are incomplete, 
however, without competent medical evidence of a nexus 
between the veteran's current hearing loss and an event in 
service, proof of hearing loss in service alone would not 
provide a basis for a grant of service connection.  In 
addition, the veteran's examination at discharge is of 
record, and it does not show complaints, findings or 
diagnosis of defective hearing.

In the absence of medical evidence of sensorineural hearing 
loss in service or within 1 year of separation therefrom, in 
view of the documented medical history indicating the onset 
of hearing loss many years post service, and in the absence 
of competent medical evidence establishing a nexus between 
the current diagnosis of bilateral hearing loss and any event 
in service, all of the criteria of Caluza required to 
establish a well-grounded claim have not been met.  As such, 
the Board finds that the claim for service connection for 
bilateral hearing loss is not well-grounded, and the appeal 
is denied.  


Bilateral Eye Disorder

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of an eye disability.  The 
veteran contends, however, that his service medical records 
are incomplete.  

Post-service medical records show that the veteran was 
treated for blepharoptosis in May 1989.  Thereafter, during a 
VA examination in May 1992, the veteran reported a history of 
a retina problem.  On examination at that time, extraocular 
movements were intact.  A June 1992 VA outpatient treatment 
report shows that the veteran complained of watery eyes and 
sticky eye-lids for the past 2 to 3 years.  Examination of 
the eyes was normal.  During a February 1996 VA examination 
for PTSD, the examiner diagnosed the veteran with "eye 
problems."  A November 1998 hospital admission summary, a 
diagnosis of visual impairment was noted.  Specifically, the 
veteran reported a retinal repair in 1994 with early 
cataracts diagnosed in 1996.

The Board notes that the veteran contends that his service 
medical records are incomplete.  However, as noted above, 
proof of an eye disorder in service alone would not provide a 
basis for a grant of service connection in this case.  In 
addition, the veteran's examination at discharge is of 
record, and it does not show complaints, findings or 
diagnosis of an eye disorder, to include visual impairment.

In sum, the service medical records were negative for any 
complaints, findings, or diagnosis of an eye disorder.  The 
veteran's post-service medical records show that the veteran 
was seen on various occasions over the years for various eye 
conditions including blepharoptosis, retina problems and 
sticky, watery eyelids.  Recently, the veteran has been 
diagnosed with "visual impairment" and "eye problems."  
None of the post-service medical evidence regarding treatment 
for eye disorders linked such eye disorders to the veteran's 
military service.  In fact, there is no medical evidence of 
record showing complaints, findings, or diagnosis of an eye 
disorder until more than 50 years after discharge from 
service.  The post-service medical records clearly show that 
the veteran's current visual impairment/eye problems had 
their onset after the veteran's discharge from service.  
There is no medical evidence showing that there is any 
relationship whatsoever between service and his currently 
diagnosed visual impairment/eye problems.  Thus, as there is 
no competent medical evidence establishing a nexus between 
the current diagnosis of visual impairment/eye problems and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for a bilateral eye 
disorder is not well-grounded.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist him in the further development 
of the claims under 38 U.S.C.A. § 5107(a).  Grivois v. Brown, 
6 Vet. App. 136 (1994).  In claims that are not well-
grounded, the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995). A review of the correspondence in this case, to 
include the statement of the case shows that the RO fulfilled 
its obligation under 38 U.S.C.A. § 5103(a) (West 1991) as the 
veteran was fully informed of the reason for the denial of 
his claim and was advised of what evidence was needed in 
order to support his claim.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder, to include 
visual impairment, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

